FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                 May 12, 2014
                                 TENTH CIRCUIT               Elisabeth A. Shumaker
                                                                 Clerk of Court

 QUETZELINA LUBE,

          Plaintiff-Appellant,
                                                       No. 14-1014
 v.                                       (D.C. No. 1:02-CV-02158-MSK-PAC)
                                                        (D. Colo.)
 NCO FINANCIAL SERVICES,

          Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before GORSUCH, MURPHY, and HOLMES, Circuit Judges.


      Quetzelina Lube’s appeal comes to us almost a decade after her suit was

dismissed. Since that dismissal Ms. Lube has filed repeated motions for

reconsideration. This appeal concerns the latest effort. We discern no reversible

error in the district court’s decision to deny Ms. Lube’s current motion. Even

viewing it generously, the two paragraph pleading does not specify grounds for

reconsideration sufficient to meet the requirements of Fed. R. Civ. P. 60(b). And


      *
         After examining the brief and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
to the extent Ms. Lube seeks to challenge the original dismissal of her suit, the

time for that appeal has passed.

      Affirmed.


                                       ENTERED FOR THE COURT



                                       Neil M. Gorsuch
                                       Circuit Judge




                                         2